The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/6/2022 has been entered.
		
Claims 1-11 are pending in this application. This office action is made Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zisimopoulos et al., (hereinafter Zisimo)(US 8532653), in view of Gonsa et al., (hereinafter Gonsa)(US 2010/0128649).
Regarding claim 1, Zisimo teaches a method of supporting seamless transmission of a particular piece of content to a mobile device that travels  from a first access network to a second access network while the content is being transmitted, wherein the particular piece of content is transmitted over the first access network to a first multicast group according to a first RAT and over the second access network to a second multicast group according to a second RAT, the method comprising(abstract; point-to-multipoint network using different technologies; Figure 1, first and second network with RAT1 and RAT2; col. 5, lines 30-31):
 transmitting instructions to the mobile device that allow the mobile device to seamlessly access the content as the mobile device travels from the first access network to the second access network, wherein the instructions instruct the mobile device to locate the second multicast group assigned to the content and to process the content for output according to requirements of the second codec once the mobile device is no longer accessing the content over the first network(col. 5, lines 55-67, UE mobility between two RATs; sends channel setup information(including parameters) to the UE in order to enable the delivery of service over RAT1); wherein the transition instructions comprise parameters of the second codec and at least one address of the second multicast group(col.3, line 60, message include additional parameters including MBMS service ID;col. 3, line 66 channel setup information; also claim 3).
Zisimo did not teach specifically a first multicast group according to a first codec and over the second access network to a second multicast group according to a second codec. However, Gonsa teaches in an analogous art a first multicast group according to a first codec and over the second access network to a second multicast group according to a second codec (P[0033], different data rate in the second network). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to have a first multicast group according to a first codec and over the second access network to a second multicast group according to a second codec in order to have wider applicability.
 Regarding claim 5, Zisimo teaches a method further comprising determining the mobile device to be traveling from the first to the second access network upon receipt of a message from the mobile device that indicates a termination in transmission over the first network of the piece of content(col. 5, lines 55-67, UE informs the RAT1 RC when UE is no longer in the coverage area of RAT2).
Regarding claim 6, Zisimo in view of Gonso,  teaches a further comprising generating the instructions after receipt of transition request is transmitted from the mobile device, the transition request requesting access to the content on the second access network(col. 5, lines 55-67, enable the delivery of the service over RAT1).

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zisimopoulos et al., (hereinafter Zisimo)(US 8532653), in view of Gonsa et al., (hereinafter Gonsa)(US 2010/0128649) and Dutta et al.(hereinafter Dutta)(US 7296091).
Regarding claim 2, the combinations of Zisimo and Gonsa teaches all the particulars of the claim except the method of instructing the mobile device to locate and process content based on information collected while tracking content carried over at least three access networks that simultaneously transmit the content, wherein the first and second access networks are two of the at least three networks. However, Dutta teaches in an analogous art process content based on information collected while tracking content carried over at least three access networks that simultaneously transmit the content(col. 5, Lines 50-60). Therefore, it would be obvious to one of ordinary skill in the artat the time of invention to have process content based on information collected while tracking content carried over at least three access networks that simultaneously transmit the content in order to have wider applicability.
Regarding claim 3, Gonsa teaches the method of collecting information that identifies, if available, multicast groups and codecs used by each access network to support transmission of the content(P[0033], different data rate in the second network).

Claim 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zisimopoulos et al., (hereinafter Zisimo)(US 8532653), in view of Gonsa et al., (hereinafter Gonsa)(US 2010/0128649), Dutta et al.(hereinafter Dutta)(US 7296091) and Periyalwar et al. (hereinafter Periyalwar)(US 2009/0185522).
Regarding claim 4, the combinations of Zisimo, Dutta and Gonsa teaches all the particulars of the claim except the method further comprising limiting the information tracking to content transmitted to multicast groups, the multicast group having some number of members selected from a total number of members that receive other content indiscriminately broadcasted over each access network. However, Periyalwar teaches in an analogous art the method further comprising limiting the information tracking to content transmitted to multicast groups, the multicast group having some number of members selected from a total number of members that receive other content indiscriminately broadcasted over each access network (abstract). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to have the method further comprising limiting the information tracking to content transmitted to multicast groups, the multicast group having some number of members selected from a total number of members that receive other content indiscriminately broadcasted over each access in order to have efficient content delivery.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zisimopoulos et al., (hereinafter Zisimo), in view of Gonsa et al., (hereinafter Gonsa)(US 2010/0128649) and Schmidt et al. (hereinafter Schmidt)(US 2004/0258016).
Regarding claim 7, Zisimo in view of Gonso teaches all the particulars of the claim except the method further comprising denying the transition request if the requested content is transmitting over the second network and the requesting user lacks access authorization. However, Schmidt teaches in an analogous art the method further comprising denying the transition request if the requested content is transmitting over the second network and the requesting user lacks access authorization(P[0029], access authorization). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use the method further comprising denying the transition request if the requested content is transmitting over the second network and the requesting user lacks access authorization in order to have efficient codec negotiation.
Claim 8-9, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonsa et al., (hereinafter Gonsa)(US 2010/0128649), in view of Periyalwar et al. (hereinafter Periyalwar)(US 2009/0185522) and Zisimopoulos et al., (hereinafter Zisimo)(US 8532653).
Regarding claim 8,  Gonsa teaches a system having first and second networks that transmit content over multicast tiers, a method that supports continuous access to multicasted content when a user transitions from the first to the second network comprising:
determining a number of multicast groups operating on the multicast tiers of the first and second networks(P[0055], multicast service in the first network area and second network area); 
determining content being simultaneously multicasted on both of the first and second networks; identifying multicasted content being accessed by the user(P[0058], continuing multicast data in the second network); 
if the identified content is being simultaneously multicasted over the second network, transmitting instructions that transition user access to the identified content from the first network to the second network, the instructions including information sufficient to locate the multicast group of the second network also identified to be multicasting the identified content(P[0050], mobile node is informed about the additional data channel in the second network area; also claim 58, simultaneously receiving multicast service from the second network).
Gonsa did not teach specifically a system having first and second networks that transmit content over broadcast tiers and multicast tiers, the broadcast tiers indiscriminately transmitting the content to a number of users and the multicast tiers discriminately transmitting the content to some number of users less than the number of users broadcasted content, a method that supports continuous access to multicasted content. However, Periyalwar teaches in an analogous art a system having first and second networks that transmit content over broadcast tiers and multicast tiers, the broadcast tiers indiscriminately transmitting the content to a number of users and the multicast tiers discriminately transmitting the content to some number of users less than the number of users broadcasted content, a method that supports continuous access to multicasted content(Figure 1; P[0036]). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the system having first and second networks that transmit content over broadcast tiers and multicast tiers, the broadcast tiers indiscriminately transmitting the content to a number of users and the multicast tiers discriminately transmitting the content to some number of users less than the number of users broadcasted content, a method that supports continuous access to multicasted content in order to have efficient transmission.
Gonsa in view of Periyalwar did not teach specifically parameters of a codec of the second network, and at least one address of the multicast group of the second network. However Zisimo teaches in an analogous art parameters of a codec of the second network, and  at least one address of the multicast group of the second network(col.3, line 60, message include additional parameters including MBMS service ID;col. 3, line 66 channel setup information; also claim 3). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the system wherein instructions include parameters of a codec of the second network, and at least one address of the multicast group of the second network in order to have efficient handling of roaming.

Regarding claim 9, Gonsa teaches the method further comprising identifying codecs used by each of the number of multicast groups and including codec instructions within the transmitted instructions that allow a device used by the user to process the identified content according to the codec used by the second network(abstract, P[0033], different data rate in the second network).
Regarding claim 11, Gonsa teaches the method further comprising identifying the need to transition user access to the identified content in response to receiving an out of range signal from a device accessing the identified content over the first network, the out of range signal indicating the device is approaching a boundary limit for receiving the identified content over the first network(moving to a second network area).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonsa et al., (hereinafter Gonsa)(US 2010/0128649), in view of Periyalwar et al. (hereinafter Periyalwar)(US 2009/0185522), Zisimopoulos et al., (hereinafter Zisimo)(US 8532653)and Jang(US 2007/0076716).
Regarding claim 10, Gonsa in view of Zisimo and Periyalwar teaches the method identifying the identified content to correspond with content showing on a channel tuned to by a device that descrambles television signals. However, Jang teaches in an analogous art the method further comprises identifying the identified content to correspond with content showing on a channel tuned to by a device that descrambles television signals(set-top box, Figure 1). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method of identifying the identified content to correspond with content showing on a channel tuned to by a device that descrambles television signals in order to have secure communication.

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
	The affidavit filed on 6/6/2022 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the Gonsa reference.
	The evidence submitted is insufficient to establish applicant’s alleged actual reduction to practice of the invention in this country or a NAFTA or WTO member country after the effective date of the Feb, 25, 2008 of reference.  The applicant has failed to show continuous "diligence" from one day before Gonsa’s critical date Feb, 25, 2008 up until the inventor's own reduction to practice or filing date July 28, 2008. An applicant must account for the entire period during which diligence is required (statement that the subject matter "was diligently reduced to practice" is not a showing). Therefore, Gonsa reference is still a valid one.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647